Citation Nr: 0121872	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  94-24 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement service connection for the cause of the veteran's 
death, claimed to be secondary to mustard gas exposure.  


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran had active duty from June 1941 to October 1945.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision.  In 
its February 1997 decision, the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death, and the appellant appealed to the United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court).  

In its August 1999 decision, the Court held initially that 
the appellant's claim for service connection for the cause of 
the veteran's death was well grounded.  The Court found that 
under the provisions of 38 C.F.R. § 3.316, service connection 
for mustard gas exposure is granted when the veteran has 
experienced, 1) Full body exposure, 2) to the specified 
vesicant agent, 3) during active military service, and 4) has 
subsequently developed a specified condition.  In the 
appellant's case, the veteran had been diagnosed with one of 
the conditions listed under the provisions of 
38 C.F.R. § 3.316 prior to his death.  Also, of record was a 
transcript of the veteran's April 1993 testimony that was to 
the effect that he had been exposed to mustard gas during his 
active service.  The Court, citing Pearlman v. West, 11 Vet. 
App. 443, 445-47 (1998), stated that, presuming the 
credibility of the veteran's lay testimony concerning mustard 
gas exposure during service, the appellant had submitted a 
well-grounded claim for service connection for the cause of 
the veteran's death.  

Secondly, it noted that whether or not the veteran met the 
requirements of 38 C.F.R. § 3.316, including whether or not 
the veteran was actually exposed to the specified vesicant 
agents, is a question of fact for the Board to determine 
after a full development of the facts.  Pearlman, at 441.  

In view of the foregoing, the case was remanded to the RO for 
additional development as directed the Court.  In its current 
status, the case returns to the Board following completion of 
development made pursuant to the July 2000 Board decision.  

REMAND

The appellant and her representative are advised that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  In this regard, the 
Board notes that the Act contains specific 
requirements concerning records from a 
Federal department or agency, e.g., 
continuing efforts until the records are 
obtained unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain these records 
would be futile.

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





